DALLAS, Circdit Judge.-
The Circuit Court held that the defendant below (appellant here) had infringed the first claim of patent No. 630,036, dated Eebruary 31, 1899, which was granted to the plaintiffs below (appellees here) for a multiplying camera. That claim is as follows:
“(1) In a photographic camera the combination of a cellular box, a plate-holder seating against and closing the rear end of the cells, a sliding front closing the front end of the cells, and having stops by which it may be fixed in *405relation to a particular set of cells, a lens-carrying slide moving in guides on the sliding front, and means for adjusting the slide to register the lens with each cell of the set with which the front is in relation, whereby a separate exposure may be made in each cell of the box without moving the plate, and with but once drawing the plate-holder slide, substantially as (described.”
“A cellular box” — a box containing several cells, in each of which a separate exposure may be made — is the fundamental element of the combination which this claim describes, and such a box the appellant does not use. Therefore, though he accomplishes the object of the patentees, he does not do so in substantially the same way. He has devised an organism by which the desired result can be attained, without the employment of this essential constituent of the patented construction; and to deny him the right to make, use, or vend that organism would be to accord to the appellees a monopoly, not only of the means which they described and claimed, but also of the end which they effected, even when achieved by means materially different. Such a monopoly, of course, is not obtainable under the patent law.
The appellant employs a lens which is carried on a slide moving in guides, and which is adapted to move horizontally and vertically; but as his box contains no cells, he certainly does not have a plate holder closing the rear end of cells, nor a slide front closing the front end of cells, nor means for adjusting the slide to register the lens with any particular cell. These patentees purposed to exclude light from any portion of a plate employed in a multiphotographic camera other than the portion thereof intended to be immediately affected. To this end their cells no doubt are efficacious. But the appellant has absolutely discarded them, and has substituted a totally different contrivance. He has attached to his slide a tube or funnel-like device, which, though it performs the same light-confining service as the cells of the patent, is essentially unlike them, and is not, in the sense of the patent law, their mechanical equivalent.
We are of opinion that the court below erred in its finding of infringement, and therefore its decree is reversed.